Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory ActionBefore the Filing of an Appeal Brief

REQUEST FOR RECONSIDERATION/OTHER
12.	The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
	
The proposed amendments raise new issues of obviousness over of the prior art of record of Bertini (EP-1256279-A2) in view of the new found prior art of Steel (US Pat. No. 3,698,309). 

	Bertini discloses a device for rolling up flat dough to produce a rolled food product (see the discussion of claim 6 in the Final Office Action mailed 12/20/2021). However, Bertini is silent to the amended limitation “a driving pulley pivoted on a fixed shaft fixed to the frame mount, and an idler pivoted on a movable shaft movable relative to the frame mount in the second direction, the idler being rotatable in accordance with the second belt, wherein the second belt is passed around the driving pulley and the idler, whereby the second belt moves without influence by movement of the idler.”


	In the same field of endeavor of methods and apparatus for laminating bakery dough, Steels teaches an apparatus comprising a “reciprocatory” laminating device and a continuously movable band conveyor having a nosepiece  8 (analogous to the claimed “idler pivoted on a movable shaft movable relative to the frame mount in the second direction”). Steels discloses the nosepiece 8 is adapted to reciprocate with the device (see Figs. 2-5), during continuous movement of the conveyor band 10 (Steel at Col. 1, ll. 44-55). Steels discloses that the speed of the conveyor band 10 is adjustable (Steel at Col. 2, ll. 17-24), and can be driven at a constant velocity (Steel at Col 2, ll. 29-32). The annotated copy of Steels’ FIGs. 2-5 is provided below to facilitate discussion of Steel.

    PNG
    media_image1.png
    791
    795
    media_image1.png
    Greyscale

	In the above annotated figure, DPf is a driving pulley pivoted on a fixed shaft fixed to the frame mount (see Steel’ FIG. 1), and IDm is an idler pivoted on a movable shaft movable relative to the frame mount in the second direction, the idler being rotatable in accordance with the second belt (9), wherein the second belt is passed around the driving pulley and the idler, whereby the second belt is capable of moving at the constant speed without influence by movement of the idler.

	One would have been motivated to modify Bertini with Steels’ reciprocatory device for the purpose of provide Bertini’s device with the capability of speed adjustability (Steel at Col. 2, ll. 17-24), and to be capable of being driven at a constant velocity (Steel at Col 2, ll. 29-32), as taught by Steels.

Regarding Applicant argument that, “BERTINI is silent about rotation speeds of the pulleys. Thus, Applicants respectfully submit BERTINI fails to disclose the recited "constant speed" of the driving pulley and the second belt.” The examiner has fully considered the argument; however, this is found not persuasive. Applicant is respectfully reminded that as per MPEP 2114(II):

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner 
In this case, the prior art apparatus of Bertini/Steels is capable of being configured to drive at a constant speed the driving pulley and the second belt (see discussion of Steels above).

Regarding Applicant’s argument about claim 10 rejection that, “it would not be obvious to arrange the spreader 10 downstream of the driving means 5a, as such a spreading would then be applied to the rolled shape (which would appear to destroy the rolled shape 2)”, Remarks p. 12, ¶4.
This is found not persuasive in view of Applicant disclosure defining “a resilient member 81 is provided, which gets contact with the food product 71 being conveyed 
downstream  from  above   to  load  weight  thereon,” Specification at p. 15, ll. 4-6.
Applicant is reminded that, as MPEP § 2144.04 (VI) (C):
 “It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art.” In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
In this case, Bertini discloses the resilient member 10 is detachable (see the discussion of claim 10 in the Final Office action), and the shifting of the resilient member as claimed by known methods with no change in its respective functions, the combination yielding nothing more than predictable results would have been obvious to one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712